Exhibit 10.21

 

[gztszko44w5y000001.jpg]

 

 

December 12, 2019

 

Dear Francis,

 

As you know, you are a party to that certain Executive Severance Benefits
Agreement dated February 18, 2011, as amended on May 8, 2013 (the “Severance
Agreement”), with Five Prime Therapeutics, Inc. (the “Company”), pursuant to
which you are entitled to certain severance benefits upon a Change in Control
Termination (as defined in the Severance Agreement) or a Covered Termination (as
defined in the Severance Agreement).  

 

The Company’s Board of Directors has approved the adoption of an Executive
Severance Benefit Plan (the “Severance Plan”), pursuant to which you are
eligible for certain specified severance benefits upon certain covered
termination events.  You hereby agree that, effective upon the full execution
and delivery of this letter agreement, your right to severance benefits shall be
determined entirely by the Severance Plan, except in the following respect:  If,
at any time other than during the Change in Control Determination Period (as
defined in the Plan), you experience an Involuntary Termination (as defined in
the Plan), you will be eligible for the stock award acceleration benefit set
forth in Section 3.4 of the Severance Agreement (subject to the terms and
conditions of the Severance Plan) in lieu of the stock award acceleration
benefit set forth in Section 4.1.3 of the Severance Plan.

 

You expressly acknowledge and agree that, except as expressly set forth herein,
effective upon the full execution and delivery of this letter agreement, the
Severance Agreement shall have no further force or effect, and that you are
expressly waiving any right to benefits under the Severance Agreement except as
expressly set forth herein.

 

Please sign below to indicate your acceptance of these terms.

 

Sincerely,

 

Five Prime Therapeutics, Inc.

 

/s/ William R. Ringo

William R. Ringo

Chief Executive Officer

 

Understood, Accepted and Agreed:

 

 

 

 

 

/s/ Francis Sarena

 

December 12, 2019

Francis Sarena

 

Date

 

Five Prime Therapeutics, Inc. • 111 Oyster Point Boulevard • South San
Francisco, CA 94080 • Phone (415) 365-5600 • Fax (415) 365-5601

www.fiveprime.com